Name: Commission Directive 98/86/EC of 11 November 1998 amending Commission Directive 96/77/EC laying down specific purity criteria on food additives other than colours and sweeteners (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  food technology;  European Union law;  consumption
 Date Published: 1998-12-09

 Avis juridique important|31998L0086Commission Directive 98/86/EC of 11 November 1998 amending Commission Directive 96/77/EC laying down specific purity criteria on food additives other than colours and sweeteners (Text with EEA relevance) Official Journal L 334 , 09/12/1998 P. 0001 - 0063COMMISSION DIRECTIVE 98/86/EC of 11 November 1998 amending Commission Directive 96/77/EC laying down specific purity criteria on food additives other than colours and sweeteners (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/107/EEC of 21 December 1988 on the approximation of the laws of the Member States concerning food additives authorised for use in foodstuffs intended for human consumption (1), as amended by European Parliament and Council Directive 94/34/EC (2) and in particular Article 3(3)(a) thereof;After consulting the Scientific Committee for Food;Whereas, it is necessary to establish purity criteria for all additives other than colours and sweeteners mentioned in European Parliament and Council Directive 95/2/EC of 20 February 1995 on food additives other than colours and sweeteners (3), as last amended by Directive 98/72/EC (4);Whereas, it is necessary to replace the purity criteria set out in Council Directive 78/663/EEC of 25 July 1978 laying down specific criteria of purity for emulsifiers, stabilisers, thickeners and gelling agents which may be used in foodstuffs intended for human consumption (5), as last amended by Commission Directive 92/4/EEC (6);Whereas Commission Directive 96/77/EC of 2 December 1996 laying down specific purity criteria on food additives other than colours and sweeteners (7) set out a first list of purity criteria for a number of food additives; whereas this list should now be complemented with the newly established purity criteria for other additives;Whereas it is necessary to take into account the specifications and analytical techniques for additives as set out in the Codex Alimentarius as drafted by the Joint FAO/WHO Expert Committee on Food Additives (JECFA);Whereas food additives, if prepared by production methods or starting materials significantly different from those included in the evaluation of the Scientific Committee for Food, or if different from those mentioned in this Directive, should be submitted for evaluation by the Scientific Committee for Food for the purposes of a full evaluation with emphasis on the purity criteria;Whereas, the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Foodstuffs,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 96/77/EC shall be amended as follows:1. Article 2 is replaced by the following:'Article 2The purity criteria referred to in Article 1 replace the purity criteria set out in Directives 65/66/EEC, 78/663/EEC and 78/664/EEC.`2. In the Annex, the text of the Annex to this Directive shall be added.Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 July 1999. They shall immediately inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Products put on the market or labelled before 1 July 1999 which do not comply with this Directive may be marketed until stocks are exhausted.Article 3This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 11 November 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 40, 11.2.1989, p. 27.(2) OJ L 237, 10.9.1994, p. 1.(3) OJ L 61, 18.3.1995, p. 1.(4) OJ L 295, 4.11.1998, p. 18.(5) OJ L 223, 14.8.1978, p. 7.(6) OJ L 55, 29.2.1992, p. 96.(7) OJ L 339, 30.12.1996, p. 1.ANNEX 'Ethylene oxide may not be used for sterilising purposes in food additives>TABLE>`